IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


INGRAM MICRO AND ESIS                 : No. 431 MAL 2014
NORTHEAST WC CLAIMS,                  :
                                      :
                     Petitioners      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                                      :
            v.                        :
                                      :
                                      :
WORKERS' COMPENSATION APPEAL          :
BOARD (SANDRA HEIM),                  :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.